Citation Nr: 1207411	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-07 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for numbness of the arms, to include as secondary to service-connected Guillain-Barre Syndrome.  

2.  Entitlement to an increased rating for Guillain-Barre Syndrome with motor weakness of the bilateral lower extremities, currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable rating for an umbilical scar as a post-operative residual of a herniorrhaphy.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO found that motor weakness of the bilateral lower extremities was part of the service-connected Guillain-Barre Syndrome but denied a rating in excess of 10 percent.  In addition, the RO denied service connection for numbness of the arms and denied a compensable rating for service-connected umbilical scar.  

Significantly, just two months prior to this RO decision in January 2009, the Board issued a decision in which it also denied a compensable evaluation for the service-connected scar.  Moreover, it denied reopening claims of entitlement to service connection for peripheral neuropathy of the bilateral hands and bilateral lower extremities, peripheral vascular disease, and degenerative joint disease of the lumbar spine.  In April 2011, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the proceeding is of record.  During the hearing the Board clarified that it would only consider the claim for an increased rating for the umbilical scar as a new claim and that the issue of service connection for numbness of the arms would not include consideration of the hands or peripheral vascular disease.  

Finally, the Veteran is service-connected for both an umbilical scar and a tracheostomy scar.  On the Veteran's Substantive Appeal denying the claim for a compensable rating for the umbilical scar, the Veteran contends that "both" scars were not evaluated.  He is only service-connected, however, for one umbilical scar.  Thus, it appears he may be seeking a higher rating for the service-connected tracheostomy scar.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the issue of entitlement to an increased rating for a tracheostomy scar, currently evaluated as 30 percent disabling, is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A disability manifested by bilateral arm numbness was not shown in service and the weight of the probative evidence does not reveal a current disability manifested by bilateral arm numbness.  

2.  Other than weakness in the bilateral lower extremities, the Veteran is not shown to have ascertainable residuals of Guillain-Barre Syndrome.  

3.  Affording the Veteran the benefit of the doubt, an umbilical scar as a post-operative residual of a herniorrhaphy is painful.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for numbness of the arms, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

2.  The criteria for a disability rating in excess of 10 percent for Guillain-Barre Syndrome with motor weakness of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8010 (2011).  

3.  The criteria for a 10 percent disability rating, but not higher, for service-connected umbilical scar as a post-operative residual of a herniorrhaphy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7800-7804 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, in July and August 2008 letters, VA satisfied these criteria.  In the July 2008 letter, the RO advised the Veteran of the basic criteria for an increased rating for Guillain-Barre Syndrome.  In the August 2008 letter, the RO advised the Veteran of the basic criteria for an increased rating for his service-connected umbilical scar and of the criteria for service connection for bilateral arm numbness, and explained VA's duties to assist him in obtaining evidence relevant to the claims.  The letters were issued prior to the initial adjudication of the claims.  

The Board also concludes VA's duty to assist has been satisfied.  Identified VA outpatient treatment records are of record.  The Veteran was afforded a VA examination in connection with the claim for an increased rating for Guillain-Barre Syndrome and bilateral arm numbness in August 2008.  Therein, the examiner reviewed the Veteran's VA treatment records, recorded his current complaints, conducted an appropriate physical examination, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination is adequate for decisional purposes.  See 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was scheduled but failed to report to an examination in connection with his claim for a compensable rating for service-connected umbilical scar.  He contends that he did not receive notice to attend the examination.  He also contends that the condition worsened since his previous February 2008 VA scar examination.  A notice letter scheduling the examination is not of record.  Rather than remanding the claim, the Board, herein, is granting the claim.  In doing so, the Board is relying upon the Veteran's testimony at the hearing and the contemporaneous VA records which include objective findings with respect to the severity of the scar.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra. 

II.  Bilateral Arm Numbness and Guillain-Barre Syndrome

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For certain chronic disorders, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Under 38 C.F.R. § 3.310(a), secondary service connection shall be awarded when a disability, "is proximately due to or the result of a service-connected disease or injury ..."  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439 (1995).   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Here, the record reflects that the Veteran underwent surgery for an umbilical hernia during active duty service.  He had complications from the surgery that resulted in upper and lower extremity weakness, diagnosed as Guillain-Barre Syndrome and required that he undergo a tracheostomy.  The service treatment records do not show treatment for any injury to the arms.  

Service connection for Guillain-Barre Syndrome was granted by way of a July 1968 decision.  An initial non-compensable evaluation was assigned.  A 10 percent evaluation has been in effect since November 1994.  

During a VA examination in 1998, he was found to have chronic neuropathic pain syndrome consistent with residual from Guillain-Barre Syndrome.  

During a VA examination in September 1992, he was diagnosed with mild peripheral neuropathy of uncertain etiology "possibly residual electrophysiologic abnormalities from prior illness ("Guillain-Barre")."  The examiner noted, however, that the majority of the examination "argues strongly against any residual of Guillain-Barre Syndrome."  

In a November 2001, the Board issued a decision denying an increased rating for Guillain-Barre Syndrome.  In doing so, the Board found that the disability was "productive of subjective symptomatology only."  The Board further found that the "appellant currently does not have Guillain-Barre syndrome or any residuals thereof."  

In an unappealed August 2002 decision, the Columbia, South Carolina RO, in pertinent part, denied service connection for peripheral vascular disease and peripheral neuropathy of the hands.  

He underwent a VA examination in August 2008.  At such time, the Veteran described numbness in his feet, legs, and hands.  A physical examination revealed minimally decreased sensation in the hands.  Deep tendon reflexes were 2+ in the upper extremities.  Following a physical examination, the examiner determined that there was "a very high probability that current abnormalities reflect neuropathy of diabetes."  The examiner noted, however, that the "presence of old Guillain-Barre episode, may, as likely as not, be adding to the diabetic neuropathy which would explain the obvious distal weakness in both lower extremities that is out of proportion to the neuropathy of diabetes."  

VA records in 2008 included diagnoses of carpal tunnel syndrome of the bilateral distal extremities with no evidence of underlying polyneuropathy in the upper extremities.  

In a May 2009 letter, private physician D. K., M.D. noted that the examination "seems to be more indicative of effects from Guillain Barre as opposed to his diabetes."  Further work-up was recommended.  

In January 2009, the Board issued a decision in which it denied the Veteran's application to reopen entitlement to service connection for degenerative joint disease of the lumbar spine, peripheral vascular disease, peripheral neuropathy of the left and right lower extremities, and peripheral neuropathy of the left and right hands.  In denying the claim, the Board noted that the peripheral vascular disease was secondary to diabetes.  

In a February 2010 statement, the Veteran indicated that numbness in the arms was getting worse.  

VA outpatient treatment records include a June 2010 note that the Veteran had left wrist pain diagnosed as a wrist sprain.  They do not include reports of any arm symptoms or diagnoses of a disability manifested by numbness in the arms.  

Finally, during the hearing before the undersigned, the Veteran reported that his arm ached all the time.  (See Transcript at 4.)  

The Board has reviewed the evidence of record and considered the Veteran's lay testimony but finds that the preponderance of the evidence is against the claim of entitlement to service connection for numbness of the arms, to include as secondary to Guillain-Barre Syndrome.  First, the record does not show treatment for a bilateral arm disability in service.  More significantly, the weight of the probative evidence does not reveal a current bilateral arm disability, other than generalized peripheral vascular disease.  As noted, the issue of the Veteran's application to reopen entitlement to service connection for peripheral vascular disease was adjudicated by the Board in the January 2009 decision.  While the record contains current VA outpatient treatment records, they do not contain reports of symptoms or diagnoses of any arm disability.  

To the extent that the Veteran himself believes he has a bilateral arm disability, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, however, the Veteran has only provided the barest of evidence describing his current symptoms.  Thus, the Board finds that his testimony is of extremely limited probative value.  Moreover, while he described that his arm aches, he has not reported such to his doctors and they have not found any current arm disability.  In sum, the Board finds that contemporaneous treatment records constitute the most probative evidence as to whether the Veteran has a disability manifested by numbness in the arms.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

While the Board must deny the claim, the Veteran is reminded that should the bilateral arm condition ever result in disability, he is certainly free to contact VA and petition to reopen his claim for disability compensation benefits.  

Turning to his claim for an increased rating for  Guillain-Barre, as noted, the disability is evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8010, pertaining to a neurologic disability comparable to myelitis.  Under such Diagnostic Code a minimum 10 percent rating is warranted.  The regulation instructs that diseases and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  It further instructs that in cases where there is partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of the peripheral nerves.  

Here, for the rating period under consideration, there is an absence of evidence showing current residuals of Guillain-Barre's Syndrome.  As noted above, the current VA outpatient treatment records show treatment for a variety of health conditions.  They do not show, however, that the Veteran has current residuals of Guillain-Barre's Syndrome.  

In addition, during the hearing before the undersigned the Veteran described problems with his upper and lower extremities; the Board finds that due to the highly technical nature of Guillain-Barre's syndrome, he is not competent to attribute various symptoms to the disability.  Hence, again, the contemporaneous VA outpatient treatment records constitute the most probative evidence with respect to the claim.  They do not show, however, treatment for neurological lesions, or other indicators of a worsening disability picture.  

Accordingly, the preponderance of the evidence is against the claim and it must be denied.  

III.  Umbilical Scar

The Veteran has an umbilical scar as a residual of an umbilical herniorrhaphy.  He initiated the current claim for increase in 2009.  

The Veteran's umbilical scar as a residual of a herniorrhaphy has been rated by the RO under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805.  Under Diagnostic Code 7805, the scar should be rated based on limitation of function of affected part.  

Here, the evidence of record consists of the Veteran's hearing testimony and the contemporaneous VA outpatient treatment records.  

A July 2010 VA treatment record described the Veteran's scar as "very irritating and pruritic."  It describes the scar as being 5 centimeters, nontender, soft, healed, with minimal keloid tissue.  

During the hearing before the undersigned, the Veteran reported that the scar caused itching that was "pretty severe".  He also reported that the scar was painful.  Finally, he reported that he put Campho-Phenique on the scar to control symptoms.  (Transcript at 6.)  

The service-connected umbilical scar is rated as noncompensably disabling (0 percent) under 38 C.F.R. § 4.118, Diagnostic Code 7805, which, in turn, instructs to rate under Diagnostic Code 7800-7804.  Diagnostic Code 7800 pertains to burn scars of the head, face, or neck, and is clearly inapplicable.  Diagnostic Code 7801 is also inapplicable as it pertains to scars that are deep.  A deep scar is one associated with underlying soft tissue damage.  A compensable rating under Diagnostic Code 7802 is not warranted as the scar does not measure 144 square inches or 929 square centimeters.  

Diagnostic Code 7804 provides for a compensable rating for scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Here, there is no evidence that the umbilical scar is unstable.  There is evidence, based on the Veteran's hearing testimony, that the scar is painful.  (See Transcript at 6.)  The VA outpatient treatment records, however, do not contain references to a painful scar.  Rather, they only mention that the scar causes itching.  Thus, there is no objective evidence of painful scarring.  The Board notes, however, that the Diagnostic Code does not require "objective evidence" of a painful scar.  Rather, it is the Board's responsibility to analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Here, there is no probative evidence that the Veteran is being untruthful in reporting his symptoms of a painful scar.  In addition, while the objective medical evidence does not reference a painful scar, that fact alone, does not convince the Board to doubt the Veteran's credibility.  

"When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant."  38 U.S.C.A. § 5107(b).  

Here, after affording the Veteran the benefit of the doubt, the Board finds that the criteria for a 10 percent rating for a painful umbilical scar are met.  


ORDER

Entitlement to service connection for numbness of the arms, to include as secondary to service-connected Guillain-Barre Syndrome is denied.  

Entitlement to a rating in excess of 10 percent for Guillain-Barre Syndrome with motor weakness of the bilateral lower extremities is denied.  

A 10 percent rating, but not greater, for an umbilical scar as a post-operative residual of a herniorrhaphy is granted subject to the law and regulations governing the payment of monetary benefits.  


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


